DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendments, filed 11/11/21, have overcome: 
The objection to claim 27.
The rejection of claim(s) 13, 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (for indefiniteness).
The rejection of claim(s) 1, 3-5, 8, 10-11, 13-14, 16-18, 20-21, 23-24, 28-29 under pre-AIA  35 U.S.C. 102(e) based on Veronesi et al. (US 2013/0066433 A1 – as previously cited).
The rejection of claim(s) 1-3, 5-8, 10-12, 28-30 under pre-AIA  35 U.S.C. 102(b) based on Winslow et al. (US 2009/0192621 A1 – as previously cited).
The rejection of claim(s) 14-15, 17-19, 21, 23 under pre-AIA  35 U.S.C. 102(b) based on Deffenbaug et al. (US 2006/0069443 A1 – as previously cited).
The rejection of claim(s) 1, 5, 9, 11 under pre-AIA  35 U.S.C. 103(a) based on Winslow et al. (US 2012/0303130 A1 – as previously cited) as modified by Gunther et al. (US 2010/0249938 A1 – as previously cited).
The aforementioned objection/ rejection(s) have been withdrawn. 
Applicant's arguments, with respect to the rejection of claim(s) 25-27 (which now correspond to current claim 24) under pre-AIA  35 U.S.C. 103(a) based on Veronesi et al. (US 2013/0066433 A1 – as previously cited) as modified by Angibaud et al. (US 2012/0209392 A1 – as previously cited), filed 11/11/2021, have been fully considered but they are not persuasive.  
Applicant argues: Angibaud et al. merely teaches a polymer humeral liner and a cobalt chrome glenosphere (much like the Applicant’s current product line of reverse shoulder arthroplasties).  This is 
Examiner disagrees with these arguments.  
Applicant’s arguments/ figures showing their current product line and the description thereof, appears to explicitly contradict the subject matter claimed (as both “sockets” are polymer and both “heads” are metal), as such is moot.
In making the combination of Veronesi et al. and Angibaud et al. Examiner using:
The polymeric material, as taught by Angiband et al. for the humeral liner (which makes up the articulating surface of the humeral component), to make both articulating humeral components (first articulation element 14 with humeral body 16 AND glenoid head 119), as disclosed by Veronesi et al., as both structures (both the humeral liner, as taught by Angiband et al., and the first articulation element 14 with humeral body 16 AND glenoid head 119, as disclosed by Veronesi et al.) are used for similar purposes (to create an articulating surface which are positioned on a metallic anchoring plate) and as such should be made from the same materials.
The cobalt chrome, as taught by Angiband et al. for the glenoid component (which makes up the articulating surface of the glenoid/ scapula component), to make both articulating glenoid/ scapula components (glenoid head 19 AND insert for glenoid 140), as disclosed by Veronesi et al., as both stucutres (both glenoid component, as taught by Angiband et al., and glenoid head 19 AND insert for glenoid 140, as disclosed by Veronesi et al.) are used for similar purposes (to create an articulating 
As such, Examiner is not considering this to be a mere matter of design choice.  Applicant’s additional arguments concerning the polymer humeral component being made to mate with the same cavity on the humeral surface which will allow a revision from anatomic to reverse/ reverse to anatomic  to be performed without removing any bone implanted components are considered irrelevant as these are not features/ abilities within claim 24.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
bossed portion (within claim 38) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 36 objected to because of the following informalities:  
Within claim 36, line 1: “double trunnion” should be --double trunnion connector--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 31, 38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the lateral side of the humeral head" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the lateral side of the humeral socket" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 38, lines 1-3: Applicant claims, “the tapered recess in the baseplate body is formed in a bossed portion of the baseplate body defined by a first portion of the baseplate body that extends from the medial side of the baseplate body”; it is unclear, and therefore indefinite, how a portion (the tapered recess) of the baseplate body can extend from the baseplate body (from the medial side which is a boundary of the baseplate body).  For the purposes of examination, Examiner is assuming the bossed portion is referring to the unlabeled section of the baseplate (for example seen in figs. 35, 40, 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 24, 32-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veronesi et al. (US 2013/0066433 A1 – as previously cited) in view of Angibaud et al. (US 2012/0209392 A1 – as previously cited).
With respect to claim 24:
Veronesi et al. discloses the invention substantially as claimed, as discussed above.  Specifically, Veronesi et al. discloses a convertible shoulder arthroplasty system (in which the prosthesis can be made either anatomical or inverse type) (paragraphs [0020, 0074-0075]), the system comprising:
	A baseplate (glenoid support 10/ attachment plate 24), as can be seen in figs. 1 and 4, comprising a baseplate body (baseplate body 22), the baseplate body (baseplate body 22) comprising a lateral side (closer to the articulation element) and a medial side (in contact with the bone), wherein the medial side (in contact with the bone) extends outward in the medial direction to form a substantially convex medial side surface (in order for the base body 22 as a whole to have a concave shape (the side in contact in the bone will have a convex shape, see fig. 1) of the baseplate body (baseplate body 22) (paragraphs [0044, 0052]);

A fixation component (pin 25 or centering element 23), as can be seen in figs. 2-4, that is fixedly attached, removably attached, integral with, or separate from the baseplate body (baseplate body 22), wherein the fixation component (pin 25 or centering element 23) is attached or is configured to be attached to a central region (middle most area) of the baseplate body (baseplate body 22) and to extend in the medial direction when attached to the baseplate body (baseplate body 22) for securing (or aiding in securing) the baseplate body (baseplate body 22) to a patient’s scapula (paragraphs [0051, 0055, 0066]);
A glenoid component (insert for glenoid 140), as can be seen in fig. 5, for use in an anatomical shoulder arthroplasty, the glenoid component (insert for glenoid 140) comprising a concave articulating surface and having a tapered extension (centering pin 142 must be tapered to fit within the truncated cone shape of the axial cavity 36) extending from a medial side of the glenoid component (insert for glenoid 140), wherein the tapered extension (centering pin 142) is configured to mate with the tapered recess (axial cavity 36) positioned in a central region of the baseplate body (baseplate body 22) for securing the glenoid component (insert for glenoid 140) to the baseplate body (baseplate body 22) (paragraphs [0071-0073]);  
A humeral head (glenoid head 119), as can be seen in fig. 5, for use in the anatomical should arthroplasty, the humeral head (glenoid head 119) comprising a convex articulating surface that is 
A glenosphere (glenoid head 19), as can be seen in figs. 1 and 4, for use in a reverse shoulder arthroplasty, the glenosphere (glenoid head 19) comprising a convex articulating surface (hemispheric type) and having a tapered recess (cavity 35 must be tapered to fit within the truncated cone shape of the part 32) in a bottom portion thereof (paragraphs [0048, 0061-0062]);
A double trunnion connector (bushing 20), as can be seen in figs. 1 and 4, for use in the reverse shoulder arthroplasty that is separate from the baseplate body (baseplate body 22) and the fixation component (pin 25), wherein the double trunion connector (bushing 20) is configured to attach to both the tapered recess (axial cavity 36) in the baseplate body (baseplate body 22) and to the tapered recess (cavity 35) in the bottom portion of the glenosphere (glenoid head 19) for securing the glenosphere (glenoid head 19) to the baseplate body (baseplate body 22) (paragraphs [0061-0062]); 
A humeral socket (first articulation element 14 with humeral body 16), as can be seen in figs. 1 and 4, for use in the reverse shoulder arthroplasty, the humeral socket (first articulation element 14 with humeral body 16) comprises a concave articulating surface (paragraphs [0046-0048]).
However, Veronesi et al. does not disclose the materials of the glenoid component (insert for glenoid 140), the humeral head (glenoid head 119), the glenosphere (glenoid head 19), nor the humeral socket (first articulation element 14 with humeral body 16).
Angibaud et al. teaches a reverse shoulder prosthesis (100), as can be seen in figs. 4A-4C (paragraph [0044]).  The prosthesis (100) including: a titanium baseplate (plate 110), a cobalt chrome glenosphere (glenosphere 108), and a UHMWPE humeral component (humeral liner 104) (paragraph [0044]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the similar structures between Veronsesi et al. and Angibaud et al. from the same 
The polymeric material, as taught by Angiband et al. for the humeral liner (which makes up the articulating surface of the humeral component), would be used to make both articulating humeral components (first articulation element 14 with humeral body 16 AND glenoid head 119), as disclosed by Veronesi et al., as both structures (both the humeral liner, as taught by Angiband et al., and the first articulation element 14 with humeral body 16 AND glenoid head 119, as disclosed by Veronesi et al.) are used for similar purposes (to create an articulating surface which are positioned on a metallic anchoring plate) and as such should be made from the same materials.
The cobalt chrome, as taught by Angiband et al. for the glenoid component (which makes up the articulating surface of the glenoid/ scapula component), would be used to make both articulating glenoid/ scapula components (glenoid head 19 AND insert for glenoid 140), as disclosed by Veronesi et al., as both stucutres (both glenoid component, as taught by Angiband et al., and glenoid head 19 AND insert for glenoid 140, as disclosed by Veronesi et al.) are used for similar purposes (to create an articulating surface which are attached to an anchor positioned within the humeral stem and will articulate with a corresponding glenoid component) and as such should be made from the same materials.
With respect to claim 32:
Wherein the fixation component (pin 25) comprises screw threads (threaded hole 30) (paragraph [0060]).
With respect to claim 33:
Wherein the fixation component (pin 25) comprises osteoinductive material (surface elements 37 such as trabecular or porous structures to promote osteointegration) (paragraph [0054]).
With respect to claim 34:

With respect to claim 35:
Wherein the fixation component (centering element 23) is integral to the baseplate body (baseplate body 22) (paragraph [0051]).
With respect to claim 36:
Wherein the double trunnion connector (bushing 20) comprises a non-threaded proximal end (closer to the top of the page in fig. 4), a non-threaded distal end (closer to the bottom of the page), a central region (midpoint separating part 31 from part 32), a first tapered portion (part 31) extending from the non-threaded proximal end (closer to the top of the page in fig. 4) to the central region (midpoint separating part 31 from part 32), a second tapered portion (part 32) extending from the non-threaded distal end (closer to the bottom of the page) to the central region (midpoint separating part 31 from part 32) (paragraph [0061]).
With respect to claim 37:
Wherein the baseplate body (baseplate body 22) comprises one or more bores (holes 26) extending through the baseplate body (baseplate body 22) positioned between the tapered recess (axial cavity 36 with a truncated cone shape) in the central region of the baseplate body (baseplate body 22) and an outer circumference of the baseplate body (baseplate body 22), as can be seen in fig. 4 (paragraph [0052]).
With respect to claim 38:
Wherein the tapered recess (axial cavity 36) in the baseplate body (baseplate body 22) extends into a bossed portion (centering element 23) of the baseplate (glenoid support 10/ attachment plate 24) defined by a first portion (section with larger diameter closer to the bottom of the page in figs 2-3) of the baseplate (glenoid support 10/ attachment plate 24) that extends from the medial side (in contact .
Claim(s) 24, 32-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veronesi et al. (US 2013/0066433 A1 – as previously cited) in view of SICCARDI et al. (US 2016/0374815 A1).
With respect to claim 24:
Veronesi et al. discloses the invention substantially as claimed, as discussed above.  Specifically, Veronesi et al. discloses a convertible shoulder arthroplasty system (in which the prosthesis can be made either anatomical or inverse type) (paragraphs [0020, 0074-0075]), the system comprising:
	A baseplate (glenoid support 10/ attachment plate 24), as can be seen in figs. 1 and 4, comprising a baseplate body (baseplate body 22), the baseplate body (baseplate body 22) comprising a lateral side (closer to the articulation element) and a medial side (in contact with the bone), wherein the medial side (in contact with the bone) extends outward in the medial direction to form a substantially convex medial side surface (in order for the base body 22 as a whole to have a concave shape (the side in contact in the bone will have a convex shape, see fig. 1) of the baseplate body (baseplate body 22) (paragraphs [0044, 0052]);
A tapered recess (axial cavity 36 with a truncated cone shape), as can best be seen in figs. 2-3, positioned in a central region of the baseplate body (baseplate body 22), wherein the tapered recess (axial cavity 36) opens to the lateral side (closer to the articulation element) of the baseplate body (baseplate body 22) and extends in the medial direction from the lateral side (closer to the articulation 
A fixation component (pin 25 or centering element 23), as can be seen in figs. 2-4, that is fixedly attached, removably attached, integral with, or separate from the baseplate body (baseplate body 22), wherein the fixation component (pin 25 or centering element 23) is attached or is configured to be attached to a central region (middle most area) of the baseplate body (baseplate body 22) and to extend in the medial direction when attached to the baseplate body (baseplate body 22) for securing (or aiding in securing) the baseplate body (baseplate body 22) to a patient’s scapula (paragraphs [0051, 0055, 0066]);
A glenoid component (insert for glenoid 140), as can be seen in fig. 5, for use in an anatomical shoulder arthroplasty, the glenoid component (insert for glenoid 140) comprising a concave articulating surface and having a tapered extension (centering pin 142 must be tapered to fit within the truncated cone shape of the axial cavity 36) extending from a medial side of the glenoid component (insert for glenoid 140), wherein the tapered extension (centering pin 142) is configured to mate with the tapered recess (axial cavity 36) positioned in a central region of the baseplate body (baseplate body 22) for securing the glenoid component (insert for glenoid 140) to the baseplate body (baseplate body 22) (paragraphs [0071-0073]);  
A humeral head (glenoid head 119), as can be seen in fig. 5, for use in the anatomical should arthroplasty, the humeral head (glenoid head 119) comprising a convex articulating surface that is configured to mate with the concave articulating surface of the glenoid component (insert for glenoid 140) (paragraph [0071]);
A glenosphere (glenoid head 19), as can be seen in figs. 1 and 4, for use in a reverse shoulder arthroplasty, the glenosphere (glenoid head 19) comprising a convex articulating surface (hemispheric 
A double trunnion connector (bushing 20), as can be seen in figs. 1 and 4, for use in the reverse shoulder arthroplasty that is separate from the baseplate body (baseplate body 22) and the fixation component (pin 25), wherein the double trunion connector (bushing 20) is configured to attach to both the tapered recess (axial cavity 36) in the baseplate body (baseplate body 22) and to the tapered recess (cavity 35) in the bottom portion of the glenosphere (glenoid head 19) for securing the glenosphere (glenoid head 19) to the baseplate body (baseplate body 22) (paragraphs [0061-0062]); 
A humeral socket (first articulation element 14 with humeral body 16), as can be seen in figs. 1 and 4, for use in the reverse shoulder arthroplasty, the humeral socket (first articulation element 14 with humeral body 16) comprises a concave articulating surface (paragraphs [0046-0048]).
However, Veronesi et al. does not disclose the materials of the glenoid component (insert for glenoid 140), the humeral head (glenoid head 119), the glenosphere (glenoid head 19), nor the humeral socket (first articulation element 14 with humeral body 16).
SICCARDI et al. teaches a shoulder prosthesis capable of both anatomical and reverse construction (paragraphs [0002, 0041, 0043-0044]).  The prosthesis including: a polymer humeral articulating component (humeral joint element 15) (paragraphs [0036, 0045]) a metallic glenoid articulating component (joint element of the glenoid 14) (paragraph [0036]).  The polymer humeral articulating component (humeral joint element 15) in combination with the metallic glenoid articulating component (joint element of the glenoid 14) reduces the risks of detachment from the glenoid, suppresses failure/ breakage of the front portion of the glenoid joint, and increases the resistance to the front portion of the glenoid joint (paragraphs [0047-0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the similar structures between Veronsesi et al. and SICCARDI et al. from the same 
The polymeric material, as taught by SICCARDI et al. for the humeral joint element (15), which makes up the articulating surface of the humeral component, would be used to make both articulating humeral components (first articulation element 14 with humeral body 16 AND glenoid head 119), as disclosed by Veronesi et al., as both structures (both the humeral joint element 15, as taught by SICCARDI et al., and the first articulation element 14 with humeral body 16 AND glenoid head 119, as disclosed by Veronesi et al.) are used for similar purposes (to create an articulating surface which are positioned on a metallic anchoring plate) and as such should be made from the same materials.
The metal, as taught by SICCARDI et al. for the joint element of the glenoid 14, which makes up the articulating surface of the glenoid/ scapula component, would be used to make both articulating glenoid/ scapula components (glenoid head 19 AND insert for glenoid 140), as disclosed by Veronesi et al., as both stucutres (both joint element of the glenoid 14, as taught by SICCARDI et al., and glenoid head 19 AND insert for glenoid 140, as disclosed by Veronesi et al.) are used for similar purposes (to create an articulating surface which are attached to an anchor positioned within the humeral stem and will articulate with a corresponding glenoid component) and as such should be made from the same materials.
With respect to claim 32:
Wherein the fixation component (pin 25) comprises screw threads (threaded hole 30) (paragraph [0060]).

Wherein the fixation component (pin 25) comprises osteoinductive material (surface elements 37 such as trabecular or porous structures to promote osteointegration) (paragraph [0054]).
With respect to claim 34:
Wherein the fixation component (pin 25) is separate from the baseplate body (baseplate body 22) (paragraph [0044]).
With respect to claim 35:
Wherein the fixation component (centering element 23) is integral to the baseplate body (baseplate body 22) (paragraph [0051]).
With respect to claim 36:
Wherein the double trunnion connector (bushing 20) comprises a non-threaded proximal end (closer to the top of the page in fig. 4), a non-threaded distal end (closer to the bottom of the page), a central region (midpoint separating part 31 from part 32), a first tapered portion (part 31) extending from the non-threaded proximal end (closer to the top of the page in fig. 4) to the central region (midpoint separating part 31 from part 32), a second tapered portion (part 32) extending from the non-threaded distal end (closer to the bottom of the page) to the central region (midpoint separating part 31 from part 32) (paragraph [0061]).
With respect to claim 37:
Wherein the baseplate body (baseplate body 22) comprises one or more bores (holes 26) extending through the baseplate body (baseplate body 22) positioned between the tapered recess (axial cavity 36 with a truncated cone shape) in the central region of the baseplate body (baseplate body 22) and an outer circumference of the baseplate body (baseplate body 22), as can be seen in fig. 4 (paragraph [0052]).
With respect to claim 38:
.
Claim(s) 24, 31, 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SICCARDI et al. (US 2016/0374815 A1) In view of Winslow et al. (US 2009/0192621 A1 – as previously cited).
With respect to claim 24:
SICCARDI et al. discloses the invention substantially as claimed, as discussed above.  Specifically, SICCARDI et al. discloses a convertible shoulder arthroplasty system (in which the prosthesis can be made either anatomical or reverse type) (paragraphs [0002, 0023]), the system comprising:
	A baseplate (attachment support for the glenoid 13), as can be seen in figs. 1-3, 6-7, comprising a baseplate body (transverse portion 21), the baseplate body (transverse portion 21) comprising a lateral side (closer to the top of the page in fig. 3) and a medial side (closer to the bottom of the page in fig. 3), wherein the medial side (closer to the bottom of the page in fig. 3) extends outward in the medial direction to form a substantially convex medial side surface, as can be seen in fig. 3, of the baseplate body (transverse portion 21) (paragraphs [0039-0040]);
A tapered recess (blind hole 24) positioned in a central region of the baseplate body (transverse portion 21), wherein the tapered recess (blind hole 24) opens to the lateral side (closer to the top of the 
A fixation component (stem portion 23) that is fixedly attached, removably attached, integral with, or separate from the baseplate body (transverse portion 21), wherein the fixation component (stem portion 23) is attached or is configured to be attached to a central region (middle most area) of the baseplate body (transverse portion 21) and to extend in the medial direction when attached to the baseplate body (transverse portion 21) for securing the baseplate body (transverse portion 21) to a patient’s scapula (paragraph [0040]);
A glenoid component (joint element of glenoid 14), as can be seen in figs. 1-3, for use in an anatomical shoulder arthroplasty, the glenoid component (joint element of glenoid 14) comprising a concave articulating surface (concave surface 25) and having a tapered extension (stem 26) extending from a medial side (closer to the bottom of the page in fig. 3) of the glenoid component (joint element of glenoid 14) (paragraph [0041]), wherein the tapered extension (stem 26)) is configured to mate with the tapered recess (blind hole 24) positioned in a central region of the baseplate body (transverse portion 21) for securing the glenoid component (joint element of glenoid 14) to the baseplate body (transverse portion 21) (paragraphs [0040-0041]);  
A humeral head (hemispherical shaped humeral joint element 15), as can be seen in figs. 1, 4-5, for use in the anatomical should arthroplasty, the humeral head (hemispherical shaped humeral joint element 15) comprising a convex articulating surface that is configured to mate with the concave articulating surface (concave surface 25) of the glenoid component (joint element of glenoid 14) (paragraph [0043]);

A humeral socket (convex shaped humeral joint element 15) for use in the reverse shoulder arthroplasty, the humeral socket (first articulation element 14 with humeral body 16) comprises a concave articulating surface (convex for a reverse prosthesis) (paragraphs [0006, 0044]); 
Wherein the glenosphere (hemispherical body 31) and the glenoid component (joint element of glenoid 14) both comprise a metal or ceramic articulating surface (metallic material) (paragraphs [0022, 0036, 0047]); and 
Wherein the humeral head (hemispherical shaped humeral joint element 15) and the humeral socket (convex shaped humeral joint element 15) both comprises a polymer articulating surface (polyethylene) (paragraphs [0022, 0038, 0045, 0047]).
However, SICCARDI et al. does not disclose the glenosphere (hemispherical body 31) to have a tapered recess in a bottom portion thereof nor a double trunnion connector for use in the reverse shoulder arthroplasty that is separate from the baseplate body (transverse portion 21) and the fixation component (stem portion 23), wherein the double trunion connector is configured to attach to both the tapered recess (blind hole 24) in the baseplate body (transverse portion 21) and to the tapered recess in the bottom portion of the glenosphere (hemispherical body 31) for securing the glenosphere (hemispherical body 31) to the baseplate body (transverse portion 21).
Winslow et al. teaches a shoulder prosthetic (200), as can be seen in figs. 17-18B, including a glenosphere (head portion 210) with a tapered recess (female taper lock) in a bottom portion thereof (paragraphs [0072-0074]) and a double trunnion connector (adaptor 206) for use in the reverse shoulder arthroplasty that is separate from a baseplate body (glenoid component 212) and the fixation component (stem portion 23) (paragraphs [0072-0074]), wherein the double trunion connector (adaptor 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the double trunnion connector (adaptor 206) and the tapered recess (female taper lock) in the bottom portion of the glenosphere (head portion 210), as taught by Winslow et al., for the stem (32) connector on the glenosphere (hemispherical body 31), as disclosed by SICCARDI et al., as Winslow et al. shows these alternative connection mechanisms to be alternatives for each other and would allow for greater radial, rotational, and angular positioning of the two components (Winslow paragraph [0074]).
With respect to claim 31:
The system additionally comprising:
A humeral component (in combination intermediate support 16 and attachment support for the humerus 17), as can be seen in figs. 1, 4-5, comprising a distal stem (bottom most section of attachment support for humerus 17) and a proximal portion (intermediate support 16) defining a cavity (as can be seen in figs. 1, 4-5) (paragraph [0042]), wherein a lateral side of the humeral head (hemispherical shaped humeral joint element 15) and a lateral side of the humeral socket (convex shaped humeral joint element 15) are both configured to mate with the cavity of the humeral component (in combination intermediate support 16 and attachment support for the humerus 17).
With respect to claim 35:

With respect to claim 36:
Wherein the double trunnion connector (adaptor 206), as taught by figs. 17-18B of Winslow et al., comprises a non-threaded proximal end (closer to the right side of the page in fig. 18A), a non-threaded distal end (closer to the left side of the page in fig. 18A), a central region (where the diameter does a step change), a first tapered portion (half closer to the right side of the page) extending from the non-threaded proximal end (closer to the right side of the page in fig. 18A) to the central region (where the diameter does a step change), a second tapered portion (half closer to the left side of the page) extending from the non-threaded distal end (closer to the bottom of the page) to the central region (where the diameter does a step change).
With respect to claim 37:
Wherein the baseplate body (transverse portion 21) comprises one or more bores (holes 22) extending through the baseplate body (transverse portion 21) positioned between the tapered recess (blind hole 24) in the central region of the baseplate body (transverse portion 21) and an outer circumference of the baseplate body (transverse portion 21) (paragraph [0039]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA S PRESTON/               Examiner, Art Unit 3774